Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Withdrawal of Previously Indicated Allowable Subject Matter
1.	The indicated allowability of previously presented claims 21-23 are withdrawn in view of the newly discovered reference(s) to Kim et al. (US 11,094,745).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 4-9 and 21-23 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kim et al. (US 11,094,745; hereinafter Kim).
Regarding claim 1, Kim discloses, in fig. 4, a memory device comprising: a substrate 100; a bottom electrode 142 overlying the substrate 100; a data storage layer SW overlying the bottom electrode 142, wherein the bottom electrode 142 directly contacts the data storaqe laver SW; a top electrode 156 overlying the data storage layer SW, wherein a conductive bridge is selectively formable within the data storage layer SW to couple the bottom electrode 142 to the top electrode 156; and a diffusion barrier layer 154 disposed between the data storage layer SW and the top electrode 156, wherein sidewalls of the diffusion barrier layer 154 are aliqned with sidewalls of the bottom electrode 142.  
Regarding claim 4, Kim discloses further comprising: an active metal layer 154 disposed between the data storage layer SW and the top electrode 156, wherein the active metal layer 154 comprises a first conductive material and the diffusion barrier layer 154 comprises a second conductive material different than the first conductive material (col. 7, lines 16-20).
Regarding claim 5, Kim discloses wherein the diffusion barrier layer 154 is disposed between the data storage layer SW and the active metal layer 154 (fig. 4).
Regarding claim 6, Kim discloses further comprising: an upper diffusion barrier layer 154 disposed between the active metal layer 154 and the top electrode 156, wherein the upper diffusion barrier layer 154 comprises the second conductive material
Regarding claim 7, Kim discloses wherein the diffusion barrier layer 154 is disposed between the active metal layer 154 and the top electrode 156 (fig. 4).
Regarding claim 8, Kim discloses wherein grain sizes of the diffusion barrier layer 154 (i.e. TiN, TiAlN, TiSiN, WN, CoSiN, WSiN, TaN and TaSiN; col. 7, lines 19-20) are smaller than grain sizes of the top electrode 156 (Carbon-containing conductive material; col. 7, lines16-17).
Regarding claim 9, Kim discloses wherein sidewalls of the top electrode 156, sidewalls of the data storage layer SW, and the sidewalls of the diffusion barrier layer 154 are respectively aligned (fig. 4).

Regarding claim 21, Kim discloses, in fig. 4, an integrated chip comprising: a lower conductive wire HE/RS overlying a substrate 100; and a memory cell overlying the lower conductive wire HE/RS, wherein the memory cell comprises a data storage layer SW, a top electrode 156 over the data storage layer SW, a metal layer 154 disposed between the data storage layer SW and the top electrode 156, and a diffusion barrier layer 154 in direct contact with the metal layer 154, wherein a conductive bridge is formable and erasable within the data storage layer SW, and wherein the diffusion barrier layer 154 comprises a conductive material (i.e. TiN, TiAlN, TiSiN, WN, CoSiN, WSiN, TaN and TaSiN; col. 7, lines 19-20) different than conductive materials of the top electrode 156 (col. 7, lines16-17) and metal layer 154 (i.e. W, Ti, Al, Cu; col. 7, lines 18-19).  
Regarding claim 22, Kim discloses wherein the metal layer 154 is electrochemically active (i.e. W, Ti, Al, Cu; col. 7, lines 18-19). 
Regarding claim 23, Kim discloses wherein grain sizes of the diffusion barrier layer 154 (i.e. TiN, TiAlN, TiSiN, WN, CoSiN, WSiN, TaN and TaSiN; col. 7, lines 19-20) are smaller than grain sizes of the top electrode 156 (Carbon-containing conductive material; col. 7, lines16-17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 11,094,745) in view of Ryoo et al. (US 7,453,111; hereinafter Ryoo, see IDS dated 02/23/2021).
Regarding claims 10 and 2-3, Kim discloses, in fig. 4, an integrated chip comprising: a substrate 100; a bottom electrode via HE/RS overlying the substrate 100; and a memory cell overlying the bottom electrode via HE/RS, wherein the memory cell comprises a top electrode 156, a data storage layer SW, an active metal layer 154, and a diffusion barrier layer 154, wherein the top electrode 156 comprises a diffusive species (C; col. 7, lines16-17), wherein the active metal layer 154 is disposed between the top electrode 156 and the data storage layer SW, wherein the diffusion barrier layer 154 underlies the top electrode 156, and wherein the active metal layer 154 comprises a first material (i.e. W, Ti, Al, Cu, C; col. 7, lines 18-19) and the diffusion barrier layer (i.e. CN, TiN, TiAlN, TiSiN, TiCN, WN, CoSiN, WSiN, TaN, TaCN, and TaSiN; col. 7, lines 19-20) comprises a second material different than the first material.  
Kim fails to disclose the diffusion barrier layer is configured to prevent diffusion of the diffusive species to the data storage layer.
However, Ryoo, in fig. 12, discloses the diffusion barrier layer 250_1 underlies the top electrode 245 and is configured to prevent diffusion of the diffusive species (titanium) to the data storage layer 240 (col. 5, lines 7-11). This ability allows the material composition of the phase-change material pattern to be maintained at a constant ratio even when the phase-change memory device repeatedly performs read/write operations. Thus, the reliability and performance characteristics of the phase-change memory device may be improved.
Regarding claim 11, Ryoo discloses the the diffusive species is titanium (col. 6, lines 50-52) and the diffusion barrier layer comprises tellurium (col. 6, lines 47-50).
Ryoo fails to disclose the diffusion barrier layer comprises ruthenium, tungsten, or iridium. It would have been obvious to the ordinary artisan at the time the invention was made to use the ruthenium, tungsten, or iridium as a conductive diffusion barrier layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding claim 12, Ryoo discloses wherein a bottom surface of the diffusion barrier layer 250_1 directly contacts a top surface of the data storage layer 240, wherein a top surface of the diffusion barrier layer 250_1 directly contacts a bottom surface of the active metal layer. 250_1 (fig. 12).
Regarding claim 13, Ryoo discloses wherein a bottom surface of the diffusion barrier 250_1 layer directly contacts a top surface of the active metal layer 250_1, wherein a top surface of the diffusion barrier layer directly 250_1 contacts a bottom surface of the top electrode 245 (fig. 12).
Regarding claim 14, Kim discloses the first material (i.e. W, Ti, Al; col. 7, lines 18-19) and the second material (i.e. TiN, TiAlN, TiSiN, WN, CoSiN, WSiN, TaN and TaSiN; col. 7, lines 19-20) are conductive and different than the diffusive species (C).
Regarding claim 15, Ryoo discloses wherein the diffusion barrier layer 250_1 and the active metal layer 250_1 (col. 6, lines 47-50: tellurium) are respectively substantially free of the diffusive species (titanium).
Regarding claim 16, Ryoo discloses wherein the bottom electrode via 225 is spaced laterally between sidewalls of the programmable metallization cell (fig. 12).
Regarding claim 17, Ryoo discloses wherein a thickness of the diffusion barrier layer 250_1 is less than a thickness of the active metal layer 250_1 (fig. 12).

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818